Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The amendment filed 11-17-20 is objected to under 35 U.S.C. 132(a) because it introduces new matter into the disclosure.  35 U.S.C. 132(a) states that no amendment shall introduce new matter into the disclosure of the invention.  The added material which is not supported by the original disclosure is as follows: Applicants incorporation by reference statement was not present on applicants filing date (that of the international case) and is therefore new matter.
Applicant is required to cancel the new matter in the reply to this Office Action.

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claims 1, 2, 11, 12 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Zukosky et al. (US 4616064), cited by applicants.
The reference discloses Examples 7, 8, 22, 23, 53-58, 67-76 and 81 containing HDPE and polycarbonate-polysiloxane block copolymer. See the Tables and column 6, lines 2 and 13-17 in this regard and note other polymers such as KRATON and HYTREL as in claim 11. Regarding claim 2, modality is not discussed by the reference but the assumption by those skilled in the art would be that the MARLEX 6003 is unimodal as any other modality would have been specifically disclosed since modalities other than unimodal are less common. Note the abstract for formation of tubing as in claim 12. Note the last paragraph in column 4 for additives such as fire retardants and antioxidants as in claim 13. Note example 53 for use of 6% block copolymer as in claim 16. While the reference doesn’t particularly point to the specific combination of the claimed features, to arrive at such by selecting the claimed features from the various disclosures of the reference would have been obvious to practitioner having an ordinary skill in the art prior to the time of filing in the expectation of adequate results absent any showing of surprising or unexpected results.







Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Zukosky et al. (US 4616064), cited and for the reasons set out above as evidenced by Vaughn (US 3189662), cited by the examiner.

Zukosky uses the process of Vaughn at column 6, line 15 and note that Vaughns block copolymers are all BPA-polysiloxane as required by claim 3 and thus Zukosky uses BPA-polysiloxane block copolymers. While the reference doesn’t particularly point to the specific combination of the claimed features, to arrive at such by selecting the claimed features from the various disclosures of the reference would have been obvious to practitioner having an ordinary skill in the art prior to the time of filing in the expectation of adequate results absent any showing of surprising or unexpected results.


Claims 2, 6, 17 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Zukosky et al. (US 4616064) in view of Jaker et al. (US 20090036610), cited by the examiner.
The primary reference does not disclose use of bimodal HDPE and the primary reference contains no explicit disclosure of applicants ESCR value as in claims 6 and 17. However, the secondary reference discloses a bimodal HDPE with improved processability and ESCR (abstract; paragraph 4). It would have been obvious to practitioner having an ordinary skill in the art prior to the time of filing to use the HDPE of the secondary reference in the process of the primary reference to improve processing and ESCR absent any showing of surprising or unexpected results. Note paragraph 7 of Jaker for ESCR values of 600 hours. It would have been obvious to practitioner having an ordinary skill in the art prior to the time of filing to confer the ESCR of the secondary reference on the composition of the primary reference since the secondary reference discloses that such values are desirable when in use absent any showing of surprising or unexpected results.

Claims 5 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Zukosky et al. (US 4616064), cited and for the reasons set out above in view of Vaughn (US 3189662).
The secondary reference discloses polycarbonate polysiloxanes which may have as little as 10% by weight polysiloxane units (such as dipropyl siloxane at column 1, lines 70-71) and note examples 1 and 2 for 18 siloxane repeat units. It would have been obvious to practitioner having an ordinary skill in the art prior to the time of filing to use the bisphenol-polysiloxane block copolymers of the secondary reference with 25 mol% or less of the siloxane of the secondary reference as in instant claim 5 since the primary reference discloses that the block copolymers of the secondary reference may be used  absent any showing of surprising or unexpected results. 

Claims 2 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Zukosky et al. (US 4616064), cited and for the reasons set out above in view of Lindahl et al (US 20030153688), cited by the examiner.
The primary reference discloses no alpha olefin commoner content or bimodal HDPE. Paragraph 18 and the abstract of the secondary reference discloses high ESCR bimodal polyethylene containing 0.1% alpha olefin comonomer. It would have been obvious to practitioner having an ordinary skill in the art prior to the time of filing to use the bimodal HDPE of the secondary reference in the composition of the primary reference in order to improve ESCR  absent any showing of surprising or unexpected results.


Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Zukosky et al. (US 4616064), cited and for the reasons set out above as evidenced by either  Jacobs (US 5227946) or Horsma (US 4560498), both cited by the examiner.
See the Table in column 7 of Jacobs where it is disclosed that MARLEX 6003 has applicants melt index and see Horsma at the paragraph bridging columns 12 and 13 where it is disclosed that MARLEX 6003 has applicants density. While the reference doesn’t particularly point to the specific combination of the claimed features, to arrive at such by selecting the claimed features from the various disclosures of the reference would have been obvious to practitioner having an ordinary skill in the art prior to the time of filing in the expectation of adequate results absent any showing of surprising or unexpected results.


Claims 4 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Zukosky et al. (US 4616064) in view of Michel et al. (US 5616674), cited by the examiner.
The primary reference does not disclose the eugenol end capped block copolymers of claim 4 or addition of polycarbonate homopolymer as in claims 10 or 20. The secondary reference discloses “eugenol capped polydimethylsiloxane block copolymers [which] show improved advantageous utility as a blend ingredient for use in preparing polycarbonate blends” (column 2, lines 21-24) and that addition of polycarbonate homopolymer reduces production time and costs (column 2, lines 2-6). The patent discloses that the desired block copolymers may be readily prepared using eugenol end capped materials and note column 5, line 10 where such materials have “favorable reactivity” and that eugenol has the advantage of being a natural product. It would have been obvious to practitioner having an ordinary skill in the art prior to the time of filing to use the eugenol end capped materials of the secondary reference to produce the eugenol endcapped block copolymer of the claims since the eugenol containing materials have “favorable reactivity” for forming polysiloxane-polycarbonate block copolymers   in order that favorable reactivity could be made use of and in order to be able to use a natural product absent any showing of surprising or unexpected results. It would have been obvious to practitioner having an ordinary skill in the art prior to the time of filing to blend the block copolymers of the primary reference with polycarbonate homopolymer in order to reduce cost as set out in the secondary reference absent any showing of surprising or unexpected results.

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Zukosky et al. (US 4616064) in view of Delaloye et al. (US 20160022444), cited by the examiner.
The primary reference does not disclose blow molding. However, note the production of tubing in the abstract. Note the secondary reference at paragraph 44 disclosing production of tubing by blow molding. Hence it would have been obvious to practitioner having an ordinary skill in the art prior to the time of filing to form the tubing of the primary reference by blow molding as taught by the secondary reference motivated by the need of the primary reference to form tubing and by the disclosure of the secondary reference that blow molding will accomplish this goal  absent any showing of surprising or unexpected results.

Claim 18 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Zukosky does not teach or suggest more that 28% HDPE based on the total weight of Zukoskys’ blend and claims 20-22 are therefore allowable over Zukosky.
Applicant's arguments filed 6-21-22 have been fully considered but they are not persuasive. 
Applicants argue unexpected results based on use of 10% of block copolymer rather than 5%. However, the refence presents examples with as much as 6% block copolymer and furthermore applicants’ comparative examples are not embodiments of the closest prior art, Zukosky in that Zukosky uses 72-83% elastomer (abstract).
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication should be directed to JEFFREY C MULLIS at telephone number (571)272-1075.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
JCM
7-1-22

/JEFFREY C MULLIS/           Primary Examiner, Art Unit 1765